per curiam:
El Ledo. José R. López de Victoria Brás fue admitido al ejercicio de la abogacía en abril de 1966 y fue autorizado a ejercer el notariado en mayo del mismo año. Ha practicado la profesión en el área oeste de Puerto Rico, principalmente en el Municipio de Mayagüez, donde ubica su oficina.
En agosto de 1997 el juez Rivera Román intervino por primera vez en el caso Westernbank v. José R. López de Victoria, Núm. ICD 95-0093, sobre ejecución de hipoteca, en el Tribunal de Primera Instancia, Sala Superior de Ma-yagüez, asignado originalmente a otro juez. En este caso el querellado figuraba como demandado y comparecía por de-recho propio. El juicio en su fondo había comenzado ya desde mayo de 1998, pero debido a múltiples suspensiones, al comenzar el 1999, la presentación de la prueba de la parte demandante no había podido ser completada. El 10 de febrero de 1999, el juez Rivera Román emitió una reso-lución mediante la cual denegó una suspensión solicitada por el licenciado López de Victoria. En la resolución, el juez aludido explicó que la denegatoria se debió a que “por ra-zones atribuibles a las partes”, varios señalamientos de juicio habían sido suspendidos y, tras la dilación, debía continuarse con los procedimientos. A raíz de esta determi-nación, el licenciado López de Victoria presentó una Mo-*3ción Solicitando Término para Oposición a una Sentencia Sumaria Solicitada. En ella, el querellado imputaba al juez Rivera Román su incumplimiento con el Canon I de Etica Judicial, 4 L.P.R.A. Ap. IV-A, y alegaba que la trayectoria del juez aludido en ese caso constituía una de “prejuicios, parcialidad y ahora premeditación”. El 3 de marzo de 1999 el juez Rivera Román emitió una resolución mediante la cual indicaba que: el texto y título de la moción presentada por el querellado no tenían “correlación racional o lógica”; la moción no hacía “referencia a la Regla 63 de Procedi-miento Civil” ni cumplía “con las formalidades requeridas por ésta”. Finalmente, le concedió un plazo a López de Victoria para presentar nuevamente su moción al amparo de la Regla 63 de Procedimiento Civil, 32 L.P.R.A. Ap. III. De todas formas, el juez hizo un señalamiento para el 4 de mayo de 1999.
Llegado el día del juicio, el querellado presentó una mo-ción en la Secretaría del tribunal en la que informó sobre una solicitud de inhibición que había presentado ese mismo día contra el juez Rivera Román. Este no fue infor-mado de ello ni se unió una copia de la moción al expe-diente del caso. Ese día, además, las partes llegaron a un acuerdo transaccional y lo sometieron al tribunal para su aprobación. El juez Rivera aceptó el acuerdo y dictó una sentencia conforme a éste el 6 de mayo de 1999.
La solicitud de inhibición presentada el 4 de mayo de 1999 suplicaba que se declarara que el juez Rivera debía inhibirse de todos los casos en los que el licenciado López de Victoria participara como parte o como abogado. En la petición, el abogado hizo los señalamientos siguientes, en-tre otros:
(1) “existe en mi mente y criterio que una animosidad es latente contra el suscribiente en sus procedimientos perso-nales y que va extendiéndose a otros [en] que actúa como abogado de tercera persona”;
*4(2) “la actitud del [juez] ha sido una de prejuicio que ha llevado a la certeza del abogado suscribiente de que él o sus representados no tendrán un juicio justo”;
(3) el juez, “sin causa o justificación ha hecho imputa-ciones y/o insinuaciones de violaciones a los Cánones de Ética Profesional lo cual es demostrativo de una animosi-dad, ataque personal o imputaciones contra la dignidad profesional del suscribiente impidiendo su participación directa en defensa de sus derechos”.
Además, el querellado imputó al juez Rivera Román ha-ber violado los Cánones I y XII de Ética Judicial, 4 L.P.R.A. Ap. IV-A, que entre otras cosas prohíben que un juez actúe movido por prejuicio o parcialidad.
Esta moción fue atendida por el juez Carlos Alvarado Arroyo, quien desestimó la petición aludida por entender que no estaba debidamente fundamentada. Inconforme, el querellado solicitó una reconsideración y determinaciones de hechos. Ambas peticiones fueron desestimadas por ha-ber sido presentadas tardíamente y, además, porque según el juez Alvarado, resultaban “inoficiosas”.
A raíz de la denegatoria del juez Alvarado, el querellado presentó, esta vez ante el propio juez Rivera Román, en el caso Westernbank v. López de Victoria, supra, una nueva solicitud para que el juez Rivera Román se inhibiera volun-tariamente de todos los casos en que el querellado tuviera intervención como parte o como representante legal. En la petición el querellado también imputó al juez Rivera Ro-mán haber tenido conocimiento de la solicitud de inhibi-ción presentada el 4 de mayo y haber faltado a la verdad al negar ese hecho. Alegó, además, que el Juez Administrador había puesto al juez concernido en conocimiento de la anterior solicitud de inhibición. En atención a la nueva soli-citud, el juez Rivera emitió una resolución mediante la cual dispuso: “Nada que proveer”, puesto que la sentencia dictada en ese caso era final y firme.
*5En cuanto a la solicitud de inhibición atendida por el juez Alvarado, en lugar de recurrir de la determinación, el querellado envió a la Oficina de Administración de Tribu-nales (O.A.T.) una carta, fechada el 6 de julio de 1999, en la que se querelló contra el juez Rivera Román por tener una supuesta animosidad en su contra y para solicitar una “in-vestigación” administrativa “por entender que sus actua-ciones son contrarias a la Administración de la Justicia, la Ética Judicial, el Debido Procedimiento de Ley y las Reglas de Administración del Tribunal de Primera Instancia”. So-licitó, asimismo, que se ordenara al juez Rivera Román inhibirse de los casos en los que el licenciado López de Victoria participara. En esta misiva el querellado alegó que
... las determinaciones [del juez] en múltiples procedimien-tos judiciales ante su consideración y [en] que interviene el suscribiente constituyen actos de parcialidad inusitada en dichos procedimientos de los cuales brota su animosidad hacia el suscribiente, actos que son contrarios a una conducta humana y a la ética judicial.
Esta querella fue archivada por la Directora de la Ofi-cina de Asuntos Legales de la O.A.T., la Leda. Carmen D. Irizarry Resto, quien notificó a López de Victoria su deci-sión mediante una carta, en la que indicó que lo que él planteaba caía “dentro de la discreción judicial que asiste a los jueces” y que la O.A.T. “no está autorizada a intervenir cuando las quejas de los ciudadanos se refieran a una de-cisión judicial”.
El 24 de agosto de 1999, ante otra imputación de par-cialidad por parte del querellado, el juez Rivera Román emitió una resolución en el caso Carmen Irizarry Toledo v. Rafael Madera, Núm. IDP 98-0411, mediante la cual refi-rió el asunto a la consideración de este Tribunal, solicitó que se investigara la conducta del abogado y manifestó que se abstendría de intervenir en todos los casos en los que *6participara el querellado mientras se dilucidaba la controversia.
Mientras tanto, López de Victoria continuó haciendo gestiones en la O.A.T. contra el juez Rivera. Entre éstas, envió otra carta a la Directora Administrativa de la O.A.T. para solicitar que se revisara la decisión de decretar el archivo de su queja. La Directora Administrativa de la O.A.T. volvió a responderle que no podía intervenir por ra-zón de que las actuaciones del juez querellado caían dentro del marco de su discreción judicial. El 3 de abril de 2000, el querellado envió una tercera misiva a la Directora Admi-nistrativa de la O.A.T., en la que exigió una mayor consi-deración del asunto y alegó que la querella presentada por él obligaba a la agencia a realizar una investigación, y que las reglas que rigen las acciones disciplinarias contra jue-ces “no confieren autoridad unilateral a la señora Adminis-tradora de los Tribunales para decidir”.
Tras analizar la resolución emitida el 24 de agosto de 1999 por el juez Rivera Román, el 9 de septiembre de 1999 le ordenamos al Procurador General que realizara una in-vestigación sobre el asunto y emitiera un informe tras el cual determinaríamos si procedía o no la presentación formal de una querella. El 3 de agosto de 2000 el Procurador General presentó su informe.
Luego de considerar los argumentos del querellado en torno al informe del Procurador, el 21 de noviembre de 2000 emitimos una resolución mediante la cual le ordena-mos al Procurador General presentar una querella contra el Ledo. José R. López de Victoria con los cargos correspondientes. La querella fue presentada el 15 de diciembre de 2000. En ésta se formularon los cargos siguien-tes:
Cargo I:
El Ledo. José R. López de Victoria Brás violentó los princi-pios establecidos por el Canon 9 (4 L.P.R.A. Ap. IX C. 9) el cual, entre otras cosas, obliga a todo abogado a desalentar y *7evitar ataques injustificados o atentados ilícitos contra los jue-ces o contra el buen orden en la administración de la justicia.
Cargo II:
El Ledo. José R. López de Victoria Brás violentó los princi-pios establecidos por el Canon 35 el cual, entre otras cosas, dispone que el abogado deberá ajustarse a la sinceridad de los hechos no sólo al examinar testigos y redactar documentos sino también al presentar sus causas.
El 17 de mayo de 2001 designamos mediante una reso-lución al Ledo. Enrique Rivera Santana como Comisionado Especial para que evaluara los cargos, recibiera evidencia y formulara las determinaciones pertinentes. El Comisio-nado celebró una vista evidenciaría en la cual las partes tuvieron la oportunidad de presentar los testigos y la prueba documental. Como resultado de su gestión, el Co-misionado presentó su informe ante nos el 21 de febrero de 2003 y relató los hechos antes mencionados. El querellado compareció a exponer su posición con respecto al referido informe. Alegó esencialmente que el informe del Comisio-nado Especial contenía múltiples imprecisiones fácticas, por haber adoptado las determinaciones del informe ren-dido por la O.A.T. tras investigar el asunto. Además, alegó que no existía motivo para que se le presentara una que-rella, aparte del hecho de que el juez quejoso se sintiera agraviado por la solicitud de inhibición que él formulara. Quedando sometido el caso, procedemos a resolver.
El Canon 9 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo pertinente, lo siguiente:
El abogado debe observar para con los tribunales una con-ducta que se caracterice por el mayor respeto. Ello incluye la obligación de desalentar y evitar ataques injustificados o aten-tados ilícitos contra los jueces o contra el buen orden de la administración de la justicia en los tribunales.
*8Hemos manifestado que “denota escasa competencia profesional” por parte de un abogado el que
... en lugar de utilizar argumentos persuasivos para conven-cer al tribunal recurra al uso de lenguaje soez para adelantar los intereses de su cliente. Sobre todo, resulta nefasto para la buena práctica de la profesión el que un abogado haga serias imputaciones sobre el obrar de un juez, cuando dichas impu-taciones no están avaladas con evidencia contundente e indubitada. (Citas omitidas.) In re Crespo Enriquez, 147 D.P.R. 656, 663 (1999).
Además, es necesario puntualizar que
[e]l abogado no tiene licencia absoluta en el uso del lenguaje para poner en entredicho o mancillar la dignidad de los jueces. En este sentido, al constantemente recurrir al apuntamiento de que el tribunal actuó con “prejuicio, pasión y parcialidad”, sin sustanciarlo o sin motivos fundados para así creerlo, es un comportamiento censurable que hemos de rechazar. Tal con-ducta y estilo forense rebasan el ámbito de lo legítimo. Deben desalentarse. (Énfasis suplido y escolios omitidos.) In re Cardona Álvarez, 116 D.P.R. 895, 906-907 (1986).
Por su parte, el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo aquí pertinente, lo siguiente:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
El abogado debe ajustarse a la sinceridad de los hechos al examinar testigos, al redactar affidávit u otros documentos, y al presentar las causas.
Como se desprende, este canon impone a todo abogado unas normas mínimas de conducta, indispensables para preservar el honor y la dignidad de la profesión. In re Collazo Sánchez, 159 D.P.R. 769 (2003); In re Soto Colón, 155 D.P.R. 623 (2001). “Todo el entramado de nuestro sistema judicial se erige sobre la premisa de que los abogados, *9sobre quienes recae principalmente la misión de adminis-trar la justicia, han de conducirse siempre con integridad ante los foros judiciales”. (Énfasis suprimido.) In re Currás Ortiz, 141 D.P.R. 399, 402 (1996).
HH H — l HH
En este caso no nos cabe duda de que el querellado vio-lentó lo dispuesto en el Canon 9 del Código de Etica Profe-sional, supra, al presentar ante el Tribunal escritos donde imputaba prejuicio y parcialidad al juez que atendía sus causas sin fundamentar debidamente esas alegaciones. In-cluso, llegó al extremo de insistir en que la O.A.T. investi-gara al juez Rivera, aun cuando la agencia ya había deter-minado que el juez había actuado correctamente y dentro del marco de su discreción. Con sus imputaciones infunda-das, el querellado propició en la sala del tribunal un am-biente inestable y colmado de tensión. Su comportamiento reiterado provocó que el juez afectado se viera precisado a presentar la queja que nos ocupa, en la cual solicitaba que se investigara su conducta. Esta conducta es reprochable y no debe quedar impune.
Concluimos, además, que el querellado actuó en contra-vención del mandato esbozado en el citado Canon 35 del Código de Ética Profesional, al aseverar que el juez Rivera Román alegaba un falso desconocimiento de la solicitud de inhibición presentada en su contra. La conclusión a la que llegó el querellado, de que el Juez Administrador se había reunido con el juez quejoso para informarle sobre la solici-tud de inhibición, no fue debidamente fundamentada o sustanciada. La explicación ofrecida por el querellado tam-poco le mereció credibilidad al Comisionado Especial, se-gún se desprende de la página 25 de su informe. Esto per-mite inferir que no fue sincero en su alegación, lo que constituye una violación al Canon 35, supra.
*10> I — I
Por los fundamentos expuestos, procede la suspensión del querellado del ejercicio de la abogacía por un mes y hasta que este Tribunal disponga lo contrario.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rivera Pérez no interviene.